El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.'
Se trata de un pleito de filiación. La Corte de Distrito de Arecibo dictó la siguiente opinión al declarar con lugar una excepción previa:
“J'ovito González radicó en la Corte de Distrito de San Juan el 28 de septiembre de 1929 demanda sobre filiación contra Jovito Ro-dríguez, en la que alega que nació en Morovis el día 3 de marzo de 1903 mientras su madre Ventura González y su supuesto padre Jovito Rodríguez vivían en concubinato público, teniéndole dicho Jovito Rodríguez pública y privadamente como hijo suyo, realizando con él actos de padre para Con un hijo, y sin que tales relaciones hayan sido interrumpidas en momento alguno desde el nacimiento del demandante. A esa demanda se estableció por el demandado la excepción previa de que la acción está prescrita. Por virtud de una orden de traslado, esta corte está conociendo de este asunto.
“La excepción previa fué vista y discutida el 17 de marzo de 1930, estando presentes las partes por sus abogados, la corte se re-servó su resolución.
“El demandante nació, según alega bajo juramento, el 3 de marzo de 1903; p'or tanto, arribó a su mayor edad el 4 (sic) de marzo de 1924. De acuerdo con el artículo 199 del Código Civil vigente a la fecha del nacimiento del demandante, la acción para reclamar su filiación sólo duró hasta dos años después de haber lle-gado a la mayor edad. Su acción, por tanto, sólo pudo ser estable-cida en 'o antes del tres de marzo de 1926. La demanda se archivó, como hemos dicho, en 28 de febrero de 1929, cuando la acción ya estaba prescrita. Jesús v. Sucn. Pérez Villamil, 18 D.P.R. 403; Orta v. Arzuaga, 23 D.P.R. 259.
“Se declara- con lugar la excepción previa radicada por el de-mandado. ’ ’
El apelado sugiere que el caso de Ciuró v. Ciuró, 31 D.P.R. 730, también es aplicable.
Poco o nada tenemos que agregar a nuestra previa juris-prudencia sobre la materia. Nos parece que las tentativas del apelante simplemente cubren el mismo- terreno abarcado por las partes perdidosas en los casos anteriores.

Debe confirmarse la sentencia.

El Juez Asociado Señor Hutchison disintió.*